        Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                             DOCKET NO. 4:19cv-11093-TSH

 PAUL JONES

        Plaintiff                                        MEMORANDUM OF LAW IN
                                                         SUPPORT OF DEFENDANTS’
 v.                                                      MOTION FOR
                                                         SUMMARY JUDGMENT
 MONTACHUSETT REGIONAL TRANSIT
 AUTHORITY, et al.

        Defendants


I.     INTRODUCTION

       Defendants, Montachusett Regional Transit Authority (“MART”), and Rebecca Badgley,

Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara

Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and

Crystal Geisert (collectively “Individual Defendants”) (when inclusive of MART, collectively

“Defendants”) hereby file this motion for summary judgment on the limited issue of whether

Plaintiff Paul Jones (“Plaintiff” or “Jones”) was an employee of MART or an independent

contractor pursuant to the Court’s Order dated April 28, 2021. Because the undisputed material

facts show that MART is not Plaintiff’s employer, Defendants seek judgment in their favor on all

of the remaining claims contained in Plaintiff’s Second Amended Complaint.

       The within Memorandum is submitted in support of Defendants’ Motion for Summary

Judgment.

II.    STATEMENT OF FACTS

       The facts relevant to Defendants’ Motion for Summary Judgment are set forth in their

Local Rule 56.1 Statement of Material Facts Not in Dispute (hereinafter “SOF”), filed herewith.

                                               1
         Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 2 of 7




III.   ARGUMENT

       A. Summary Judgment Standard

       Summary Judgment is appropriate “if the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c). As Plaintiff

has the burden of proof, Defendants are entitled to summary judgment if they demonstrate either

that Plaintiff has no reasonable expectation of proving an essential element of his claims or by

submitting affirmative evidence negating an element of his claims. Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1987); Fireman’s Fund Ins. Co. v. Harley Realty Co., 24 F.Supp.2d 117, 118

(D.Mass. 1998). In attempting to defeat summary judgment, “a conglomeration of conclusory

allegations, improbable inferences, and unsupported speculation is insufficient to discharge the

nonmovant’s burden.” DePoutot v. Raffaelly, 424 F.3d 112, 117 (1st Cir.2005).

       Here, based on the undisputed facts, Plaintiff will not be able to establish that MART was

his employer and accordingly, he cannot establish an essential element of his claims.

       B. MART Is Not Plaintiff’s Employer

       Title VII prohibits employment discrimination based on race, color, religion, sex and

national origin. The term “employee” is defined under Title VII as “an individual employed by

an employer.” 42 U.S.C., § 2000e, section 701(f). The First Circuit has looked to two tests in

determining whether a plaintiff asserting claims under Title VII is an employee when deciding a

Rule 12 motion to dismiss, the “common law multi-factor test” and the “one significant aspect

test.” Lopez v. Commonwealth of Massachusetts, 588 F.3d 69 (1st Cir. 2009). However, once

the factual record is developed, plaintiff is required to meet the common law multi-factor test or




                                                 2
         Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 3 of 7




otherwise be subject to a motion for summary judgment. Delia v. Verizon Communications Inc.,

656 F.3d 1, 3 (1st Circ. 2011).

       In determining whether a plaintiff qualifies as a protected employee under Title VII or

Chapter 151B for purposes of a Rule 56 motion, the court ordinarily utilizes the common law test

of agency. “The test provides ‘no shorthand formula or magic phrase that can be applied to find

the answers, . . . all of the incidents of the relationship must be assessed and weighed with no one

factor being decisive’” See, Dykes v. DePuy, Inc., 140 F.3d 31 (1st Cir. 1998); quoting, NLRB

v. United Ins. Co. of Am., 390 U.S. 254 (1968). Courts look to the factors contained in the

EEOC’s Compliance Manual to address the question of when a person is an “employee”. See

Lopez v. Commonwealth of Massachusetts, 588 F.3d 68 (2009), citing Clackamas

Gastroenterology Assoc., P.C. v. Wells, 538 U.S. 440 (2003). Those guidelines provide a non-

exhaustive list of factors to consider in determining whether the worker is in an employment

relationship with an employer. Those factors include: “the employer has the right to control

when, where and how the worker performs the job”; “the work is performed on the employer’s

premises”; “there is a continuing relationship between the worker and the employer”; “the

employer has the right to assign additional projects to the worker”; “the employer sets the hours

of work and the duration of the job”; “the worker is paid by the hour, week, or month rather than

the agreed cost of performing a particular job”; “the worker does not hire and pay assistants”;

“the employer provides the worker with benefits such as insurance, leave, or workers’

compensation”; “the worker is considered an employee of the employer for tax purposes and, the

worker and the employer believe they are creating an employer-employee relationship.” Lopez,

588 F. 85, quoting, EEOC’s Compliance Manual, § 2-111, at 5716-17 (2008).




                                                 3
         Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 4 of 7




       By Plaintiff’s own admission, he does not meet the factors set forth above. See,

Complaint ¶ 42. (“Plaintiff was and is the manager/dispatcher at Commonwealth Community

Recovery Division, Inc. (CCRD) who, has a contract with defendant MART . . .”); Complaint, ¶

56 (“Defendants . . . have even placed trips that were even expected . . . or completed by

plaintiff’s employer . . .”); Complaint, ¶ 128 (“Plaintiff’s company does not receive an IRS

Form 1099, Plaintiff was required to submit a statement stating who held the workers’

compensation insurance . . .”). Complaint ¶ 128. Regardless, in applying the above factors to

the undisputed facts here, it is clear that Plaintiff is not a MART employee for purposes of

protection under Title VII.

       First, MART entered into a Transportation Provider subcontract with CCRD and not

Plaintiff. SOF, ¶ 9. Second, the work Plaintiff performs is not performed on MART’s premises.

Third, there is no continuous relationship between Plaintiff and MART. Rather, as set forth

above, MART entered into a Transportation Provider subcontract with CCRD, not Plaintiff.

SOF, ¶ 9.

       Fourth, MART does not have the right to assign Plaintiff additional projects. MART’s

right to make assignments to CCRD is limited to the provisions of the Transportation Provider

subcontract. SOF. ¶ 9. Ultimately a vendor such as CCRD controls what assignments offered to

the vendor, the vendor accepts or declines. SOF, ¶¶ 24. A vendor is able to mark the vendor’s

portal as full for a particular day, and if the vendor does so, the call out system will stop offering

the vendor work for that particular day. SOF, ¶ 23. If a trip is already assigned to a vendor and a

consumer calls to change the time, if it is in advance MART will notify the vendor in the vendor

portal and the vendor can then notify MART if the vendor cannot accommodate the change.

Similarly, if a customer requests a change the same or next day, MART will call the vendor to



                                                  4
         Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 5 of 7




see if the vendor can accommodate the change that was made by the customer. SOF, ¶ 25. In

addition, a vendor can notify MART that it no longer wants to transport a particular customer

and MART will remove the individual from being offered to the vendor in the future. A vendor,

such as CCRD, does not have to get permission from MART to drop an individual customer.

SOF, ¶¶ 26, 27.

       Fifth, MART does not set the hours Transportation Providers are willing to work.

Rather, those hours are set by the Transportation Provider. Here, Plaintiff set the hours that he

and other CCRD employees were willing to work. Plaintiff. SOF, ¶¶ 18, 19, 33. The capacity

tab in the vendor portal system contains the vendor’s hours of service. SOF, ¶ 20.

       Sixth, Plaintiff is not paid by the hour, week or month. Rather, MART pays CCRD based

on the rates CCRD submits. Plaintiff submitted CCRD’s rates to MART and changed CCRD’s

rates on occasion. SOF, ¶¶ 16, 17, 32.

       Seventh, CCRD hires drivers to perform trips assigned under the Transportation Provider

Subcontract between MART and CCRD. MART does not hire CCRD’s employees and did not

hire Plaintiff. Similarly, a vendor, such as CCRD, does not have to seek MART’s approval to

hire and employee. MART is not the hiring or firing authority for a vendor’s employees, but by

contract, MART has the right to request the removal of an individual from working on MART’s

contract. SOF, ¶ 29, 30.

       Eighth, MART does not provide Plaintiff with any benefits. In fact, CCRD is required to

provide MART proof that it maintains workers’ compensation insurance for its employees,

including Plaintiff. SOF, ¶¶ 11 and 12. In fact, here CCRD was placed on a no-work hold in

April 2020 due to the expiration of CCRD’s workers compensation insurance. SOF, ¶¶ 11 and

12. In addition, Transportation Providers are required to maintain liability insurance on all



                                                 5
         Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 6 of 7




vehicles used under the Transportation Provider’s contract with MART and MART must be

named as an additional insured on the Transportation Provider’s insurance policy. SOF, ¶ 13.

Ninth, Plaintiff is not considered an employee of MART for tax purposes. Finally, MART does

not and did not believe that it was creating an employer-employee relationship when it entered

into subcontracts with Transportation Providers including CCRD. MART certainly does not and

never did believe that it is creating an employer-employee relationship with the employees of all

of MARTS’ over two hundred (200) Transportation Providers.

       Based on the above factors alone, Plaintiff cannot show that MART is his employer for

purposes of bringing a claim against MART under Title VII,. Accordingly, Plaintiff’s remaining

claims against MART contained in his Second Amended Complaint must be dismissed.

IV.    CONCLUSION

       For all of the foregoing reasons the Defendants respectfully request that this honorable

Court enter judgment in their favor on all of Plaintiff’s claims brought against MART and the

Individual Defendants contained in Plaintiff’s Second Amended Complaint.




                                                6
          Case 4:19-cv-11093-TSH Document 119 Filed 07/29/21 Page 7 of 7




                                              DEFENDANTS,

                                              MONTACHUSETT REGIONAL TRANSIT
                                              AUTHORITY, REBECCA BADGLEY, DONNA
                                              LANDRY, BONNIE MAHONEY, KAREN
                                              CORDIO, JOANNE NORRIS, STEPHANIE
                                              RICHARDS, TAMARA SHUMOVSKAYA,
                                              JESSICA TORRES, AMANDA KUKTA,
                                              ROBERT MONK, MICHELLE MOYO, IVAN
                                              ROMAN, and CRYSTAL GEISERT

                                              By their attorneys,

                                              /s/ Deborah I. Ecker
                                              Mark R. Reich (BBO# 553212)
                                              Deborah I. Ecker (BBO# 554623)
                                              KP Law, P.C.
                                              101 Arch Street, 12th Floor
                                              Boston, MA 02110-1109
                                              (617) 556-0007
Dated: July 29, 2021                          mreich@k-plaw.com
771900/MART/0006                              decker@k-plaw.com




                                  CERTIFICATE OF SERVICE

        I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.


Date: July 29, 2021                                  /s/ Deborah I. Ecker




                                                 7
